DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The indicated allowability of claim 13 is withdrawn in view of the newly discovered reference to Bassett (US 2014/0116735 A1).  Rejections based on the newly cited reference follow.

The indicated allowability of claims 24 and 25 is withdrawn in view of the examiner’s reinterpretation of Sloneker et al. (

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (US 2014/0116735 A1).

CLAIMS 1, 3-6, AND 9
Bassett ‘735, as best viewed in Figs. 1, 13-15, 44E, 44F and 58, discloses a row unit (10) of an agricultural implement, comprising:
regarding claim 1,
an opening system (11) configured to engage soil to form a furrow;
one or more sensors configured to detect a tightness of soil, one or more soil conditions, one or more operational conditions, or a combination thereof (paras. 0198, 0291; e.g., 4108);
a closing system configured to close the furrow, wherein the closing system comprises:
a first closing disc (16) configured to engage the soil and close the furrow; and
a second closing disc (16) configured to engage the soil and close the furrow; and
a controller (see Abstract; e.g., 4420 per para. 0269), configured to receive feedback from the one or more sensors and to adjust a first longitudinal position of the first closing disc (as measured through the arc of rotation of element 211) relative to the second closing disc, adjust a second longitudinal position of the second closing disc (as measured through the arc of rotation of element 211) relative to the first closing disc, or a combination thereof, in response to feedback from the one or more sensors (“each tool can be independently actuated” per para. 0306);
regarding claim 3,
wherein the one or more sensors comprise a position sensor (“global positioning system” per para. 0198);

wherein the position sensor is configured to output a sensor signal indicative of a position of the first closing disc (16), the second closing disc (16), or both, with respect to the soil or with respect to another portion of the row unit (paras. 0198);
regarding claim 5,
	wherein the one or more sensors (e.g., 4108) are configured to provide feedback indicative of a pressure applied to the first closing disc, the second closing disc, or both (paras. 0261, 0327-0329);
regarding claim 6,
wherein the controller is configured to determine the tightness of the soil based on the position of the first closing disc, the second closing disc, or both, and the pressure applied to the first closing disc, the second closing disc, or both (paras. 0327-0329); and
regarding claim 9,
wherein the first and second closing discs (16) comprise V-press wheels (Fig. 1) configured to close the furrow and compact the soil around a seed.  

CLAIMS 10 AND 13
Bassett ‘735, as best viewed in Figs. 1, 13, 44E, 44F and 58, discloses a row unit (10) of an agricultural implement, comprising:
regarding claim 10,
an opening system (11) configured to engage soil to form a furrow;
one or more sensors configured to detect a soil tightness, one or more soil conditions, one or more operational conditions, or a combination thereof (paras. 0198, 0291; e.g., 4108);

a first closing disc (16) configured to engage the soil and close the furrow;
a second closing disc (16) configured to engage the soil and close the furrow;
a first actuator (“separate hydraulic cylinder” per para. 0269) configured to adjust an angle of the first closing disc, the second closing disc, or both, relative to the furrow (as measured through the arc of rotation of element 211); and
a second actuator (“separate hydraulic cylinder” per para. 0269) configured to adjust a distance between the first and second closing discs along a longitudinal axis generally parallel to the furrow (as measured through the arc of rotation of element 211);
and
Amendment and Response toOffice Action Mailed January 28, 2021Page 5a controller (see Abstract; e.g., 4420 per para. 0269) configured to receive feedback from the one or more sensors and to control a position, an orientation, or both, of the first closing disc, the second closing disc, or both, in response to feedback from the one or more sensors (“each tool can be independently actuated” per para. 0306); and
regarding claim 13,
wherein the feedback from the one or more sensors comprises a vertical position of the first closing disc (16), the second closing disc (16), or both, relative to the soil (“height relative to earth” per para. 0307).  

Claim(s) 21-23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloneker et al. (WO 2017/197292 A1).
Sloneker et al. ‘292, as best viewed in Figs. 1 and 24, discloses a row unit (200) of an agricultural implement, comprising:

an opening system (220) configured to engage soil to form a furrow;
a closing system (250) configured to close the furrow, wherein the closing system comprises:
 Office Action Mailed January 28, 2021	Page 6a first closing disc (254-1) configured to engage the soil and close the furrow; and
a second closing disc (254-2) configured to engage the soil and close the furrow;
one or more sensors (2020) configured to provide feedback indicative of a position of the first closing disc, the second closing disc, or both, with respect to the soil or with respect to another portion of the row unit (“to sense the distance to soil surface” per para. 0080); and
a controller (300) configured to receive feedback from the one or more sensors and to control a position, an orientation, or both, of the first closing disc, the second closing disc, or both, in response to feedback from the one or more sensors;
regarding claim 22,
wherein the controller (300) is configured to control a first lateral position of the first closing disc relative to the second closing disc, a second lateral position of the second closing disc relative to the first closing disc, or a combination thereof (para. 0070);
regarding claim 23,
wherein the one or more sensors comprise an infrared sensor (“radar” para. 0080); and
regarding claim 26,
wherein the controller (300) is configured to receive one or more operating parameter inputs and to control the position, the orientation, or both, of the first closing disc, the second closing disc, or both, based on the one or more operatingApplication no. 16/294,157 parameter inputs, and the one or more .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 2014/0116735 A1) in view of Chan et al. (US 8,849,523 B1).
Regarding claim 7, Bassett ‘735 fails to teach RADAR.  Chan et al. ‘523 discloses a planting system comprising a controller (220) and multiple sensors, the multiple sensors including a global position system (GPS) receiver (203) and a ground penetrating radar unit (204), wherein the controller is configured to determine the tightness of the soil (“density” and “soil material porosity” per col. 3, lines 55-61) based on feedback from the ground penetrating radar (col. 5, lines 31-33; and Claim 1).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Bassett such that they would have included ground penetrating radar, as .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 2014/0116735 A1) in view of Janelle et al. (US 2016/0044856 A1).
Regarding claim 8, Bassett ‘735 fails to teach expressly first and second cutting surfaces.  Janelle et al. ‘856 discloses a closing disk assembly comprising a first closing disc (36) including a first cutting surface and a second closing disc (38) including a second cutting surface, and wherein the first and second cutting surfaces are configured to cut into the soil to close the furrow (para. 0049).  It would have been obvious for one having skill in the art before the effective filing date of the claimed invention to have modified the first and second closing disks of Bassett such that they would have included a respective first cutting surface and a second cutting surface, as suggested by Janelle.  The motivation for making the modification would have been to facilitate cutting through soil clumps.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloneker et al. (WO 2017/197292 A1) in view of Bassett (US 2014/0116735 A1).
Regarding claim 10, Sloneker et al. ‘292, as best illustrated in Figs. 1 and 24, shows a row unit (200) of an agricultural implement, comprising:
regarding claim 10,
an opening system (220) configured to engage soil to form a furrow;

a closing system configured to close the furrow, wherein the closing system comprises:
a first closing disc (254-1) configured to engage the soil and close the furrow;
a second closing disc (254-2) configured to engage the soil and close the furrow;
a first actuator (259, 259-1, or 259-2; para. 0070) configured to adjust an angle of the first closing disc, the second closing disc, or both, relative to the furrow (“independent adjustment of the camber angles” per para. 0070); and
Page 5a controller (300; “to enable operation control” per para. 0051) configured to receive feedback from the one or more sensors and to control a position, an orientation, or both, of the first closing disc, the second closing disc, or both, in response to feedback from the one or more sensors.
Regarding claim 10, Sloneker et al. ‘292 fails to teach a second actuator as claimed.  Bassett ‘735, as best viewed in Figs. 1, 13, 44E, 44F and 58, discloses a row unit (10) of an agricultural implement, comprising an actuator (“separate hydraulic cylinder” per para. 0269) configured to adjust a distance between first and second closing discs (16) along a longitudinal axis generally parallel to the furrow (as measured through the arc of rotation of element 211).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the closing system of Sloneker such that it would have further included a second actuator configured to adjust a distance between the first and second closing discs along a longitudinal axis generally parallel to the furrow, as suggested by Bassett.  The motivation for making the modification would have been to provide a degree of adjustability to the closing discs to prevent the formation of plugs between the same.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 2014/0116735 A1).
Regarding claim 11, Bassett ‘735 fails to teach the distance between the first closing disc and the second closing disc.  It would have been obvious for one having ordinary skill in the art before the effective filing date to have made the distance between the first closing disc and the second closing disc along the longitudinal axis about two inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the  art. In re Aller, 105 USPQ 233.
	Regarding claim 12, the second actuator (“separate hydraulic cylinder” per para. 0269) of Basset ‘735 is configured to adjust the distance between the first closing disc (16) and the second closing disc (16) along the longitudinal axis (as measured through the arc of rotation of element 211).  Bassett ‘735 as modified to reject claim 11 teaches the distance to be between about four inches and about zero inches.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 2014/0116735 A1) in view of Steinberger et al. (US 5,595,249 A).
Regarding claim 14, Bassett fails to teach a third actuator as claimed.  Steinberger et al. ‘249, as best viewed in Figs. 1, 3, and 4, discloses a closing system configured to close a furrow (“follow along behind the ground breaking tool and beyond the lateral reach of the ground breaking tool and engage the rows of soil and essentially spread or move the soil back over the furrow” per col. 3, lines 48-51), the closing system comprising a first closing disc (48), a second closing disc (49), and an actuator (35 or 36) configured to adjust a distance between first and 
	Regarding claim 15, in the combination of Bassett and Steinberger, Steinberger discloses a third actuator configured to adjust the second distance between the first closing disc and the second closing disc along the lateral axis between about four inches and about two inches (via elements 35d, 36d per col. 3, lines 28-40).  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloneker et al. (WO 2017/197292 A1) in view of Bassett (US 2014/0116735 A1) as applied to claim 10 above, and further in view of Steinberger et al. (US 5,595,249 A).
Regarding claim 14, the combination of Sloneker and Bassett fails to teach a third actuator as claimed.  Steinberger et al. ‘249, as best viewed in Figs. 1, 3, and 4, discloses a closing system configured to close a furrow (“follow along behind the ground breaking tool and beyond the lateral reach of the ground breaking tool and engage the rows of soil and essentially spread or move the soil back over the furrow” per col. 3, lines 48-51), the closing system comprising a first closing disc (48), a second closing disc (49), and an actuator (35 or 36) configured to adjust a distance between first and second closing discs along a lateral axis 
	Regarding claim 15, in the combination of Sloneker, Bassett, and Steinberger, Steinberger discloses a third actuator configured to adjust the second distance between the first closing disc and the second closing disc along the lateral axis between about four inches and about two inches (via elements 35d, 36d per col. 3, lines 28-40).  
  
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloneker et al. (WO 2017/197292 A1).
Regarding claim 24, Sloneker et al. ‘292 further teaches a bar (258-1 or 258-2) extending between a chassis of the row unit (200) and the first closing disc (254-1), the second closing disc  (254-2), or both, but fails to teach the one or more sensors coupled to the bar.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the row unit of Sloneker such that the one or more sensors would have been coupled to the bar, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation for making the modification would have been to obtain a more direct measurement from the closing discs to the soil.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
18 March 2022